ae

 

 

Unrrsp STATES Disrecet Cover

 

Westean Qistacct oF |S) sconen

 

 

 

 

 

clason db Hoare

 

 

Piaucnre, a

 

 

 

Vv. Case No, iS-cv- 3/4 -wme

 

 

Scott Winer, etal, =: J]

 

Dereno ANTS |

 

 

 

 

Notice oF Appr, az

 

 

 

Nonee tS Heesey GCIvenr Tyat Sue od). barr, po se

 

Phe vctipe DS THe ABUNEe LO FECycéy MATTER | SEEKS TD

 

 

APPERL AN OROZR AVY JveameEuyT Fa plamiss re FYE

 

U.S. Cover OF Appeye Pee Tye Pth Ciecuit, “Te Jf vwoEmMEw eT

 

estzeep M44 1¢ fy , £019, WOS PLSMISSED poe PelLues TW

 

STATE) 4 CLAIM UPD plate REWER cau BS Geant=zbd W

 

FEDER COMR-T; AMD _INCVREED 4 STRIKE 4S 4 BEST |

 

 

 

 

 

 

O1aM ED + —) Direy? rh
oe SA 14
Jats ae acer 3724 Fo Mea Zi* 20/9
Waveun Ceveasctrionm NETS TL OS

PO. Boy. 257

 

Waugon, WL $3763

 

 

 

 

 

Job |
